
	
		II
		110th CONGRESS
		1st Session
		S. 103
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 4, 2007
			Mr. Kerry (for himself,
			 Mrs. Feinstein, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986
		  to provide that major oil and gas companies will not be eligible for the
		  effective rate reductions enacted in 2004 for domestic
		  manufacturers.
	
	
		1.Short titleThis Act may be cited as the
			 Restore a Rational Tax Rate on
			 Petroleum Production Act of 2007.
		2.FindingsThe Congress finds that—
			(1)like many other countries, the United
			 States has long provided export-related benefits under its tax law,
			(2)producers and refiners of oil and natural
			 gas were specifically denied the benefits of those export-related tax
			 provisions,
			(3)those export-related tax provisions were
			 successfully challenged by the European Union as being inconsistent with our
			 trade agreements,
			(4)the Congress responded by repealing the
			 export-related benefits and enacting a substitute benefit that was an effective
			 rate reduction for United States manufacturers,
			(5)producers and refiners of oil and natural
			 gas were made eligible for the rate reduction even though they suffered no
			 detriment from repeal of the export-related benefits, and
			(6)the decision to provide the effective rate
			 reduction to producers and refiners of oil and natural gas has operated as a
			 reverse windfall profits tax, lowering the tax rate on the windfall profits
			 they are currently enjoying.
			3.Denial of deduction for income attributable
			 to domestic production of oil, natural gas, or primary products
			 thereof
			(a)In generalSubparagraph (B) of section 199(c)(4) of
			 the Internal Revenue Code of 1986 (relating to exceptions) is amended by
			 striking or at the end of clause (ii), by striking the period at
			 the end of clause (iii) and inserting , or, and by inserting
			 after clause (iii) the following new clause:
				
					(iv)in the case of any major integrated oil
				company (as defined in section 167(h)(5)(B)), the production, refining,
				processing, transportation, or distribution of oil, natural gas, or any primary
				product thereof during any taxable year described in section
				167(h)(A).
					.
			(b)Conforming amendmentsSection 199(c)(4) of such Code is
			 amended—
				(1)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
				(2)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
			
